Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                         Case No.

 JOSE CAMINAS, and other similarly situated          )
 individuals,                                        )
                                                     )
                  Plaintiff(s),                      )
                                                     )
 v.                                                  )
                                                     )
 COL 323 CORP d/b/a THE CLOSET                       )
 FACTORY, CARMEN ROLDAN and                          )
 CELESTINO ROLDAN,                                   )
                                                     )
                  Defendants.                        )
                                                     )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs, JOSE CAMINAS (“Plaintiff”) and other similarly situated individuals, sue the

 Defendants, COL 323 CORP d/b/a THE CLOSET FACTORY, CARMEN ROLDAN and

 CELESTINO ROLDAN (collectively the “Defendants”) and allege:

                                         JURISDICTION

        1.      This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

        2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                     www.saenzanderson.com
                                                                                                    1
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 8



         3.      COL 323 CORP d/b/a THE CLOSET FACTORY (the “Corporate Defendant”),

 CARMEN ROLDAN and CELESTINO ROLDAN (the “Individual Defendants”), are a Florida

 company and Florida residents, respectively, having their main place of business in Miami-Dade

 County, Florida, where Plaintiff worked for Defendants, and at all times material hereto were and

 are engaged in interstate commerce. The Individual Defendants, upon information and belief,

 reside in Miami-Dade, Florida.

                        COUNT I: WAGE AND HOUR VIOLATION BY
                  COL 323 CORP d/b/a THE CLOSET FACTORY (OVERTIME)

         4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         5.      This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

 damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

 specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

 shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

 receives compensation for his employment in excess of the hours above-specified at a rate not less

 than one and a half times the regular rate at which he is employed.”

         6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

 operates as an organization which sells and/or markets its services and/or goods to customers from

 throughout the United States and also provides its services for goods sold and transported from




                                       www.saenzanderson.com
                                                                                                   2
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 8



 across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

 Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

 state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

 engages in interstate commerce, particularly with respect to its employees. Upon information and

 belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

 excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

 in interstate commerce, otherwise satisfy the Act’s requirements.

        7.      By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

 and those similarly situated was and/or is engaged in interstate commerce for the Corporate

 Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

 The Corporate Defendant is a closet factory and, through its business activity, affects interstate

 commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate commerce.

 Plaintiff was employed by the Corporate Defendant as a installer assistant for the Corporate

 Defendant’s business.

        8.      While employed by the Corporate Defendant, Plaintiff worked approximately an

 average of 47 hours per week without being compensated at the rate of not less than one and one

 half times the regular rate at which he was employed. Plaintiff was employed as a installer assistant

 performing the same or similar duties as that of those other similarly situated installer assistants

 whom Plaintiff observed working in excess of 40 hours per week without overtime compensation.




                                      www.saenzanderson.com
                                                                                                    3
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 8



        9.         Plaintiff worked for the Corporate Defendant from approximately January 2, 2018

 through April 5, 2020.

        10.        The Corporate Defendant paid Plaintiff on average approximately $11 per hour.

        11.        From January 2, 2018 through 2019, the Corporate Defendant did not compensate

 Plaintiff for all of his overtime hours worked.

        12.        Subject to discovery, Plaintiff estimates that the Corporate Defendant did not

 properly pay Plaintiff for overtime he worked for approximately 100 weeks from January 2, 2018

 through December of 2019.

        13.        Specifically, Plaintiff worked 45-47 hours per week and he was paid regular time

 at either $10 per hour or $11 per hour, but the Corporate Defendants did not pay Plaintiff time and

 one half for hours Plaintiff worked in excess of 40 per week.

        14.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

 and/or from 3 (three) years back from the date of the filing of this Complaint.

        15.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

 follows:

        a. Actual Damages: $3,850

              i.      Calculation: $11 (hourly pay) x .5 (overtime rate) x 7 (approximate number of

                      overtime hours) x 100 (compensable weeks) = $3,850

        b. Liquidated Damages: $3,850

        c. Total Damages: $7,700 plus reasonable attorneys’ fees and costs of suit.




                                        www.saenzanderson.com
                                                                                                      4
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 5 of 8



        16.     At all times material hereto, the Corporate Defendant failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

 situated performed services and worked in excess of the maximum hours provided by the Act but

 no provision was made by the Corporate Defendant to properly pay them at the rate of time and

 one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

 The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

 former employees of the Corporate Defendant who are and who were subject to the unlawful

 payroll practices and procedures of the Corporate Defendant and were not paid time and one half

 of their regular rate of pay for all overtime hours worked in excess of forty.

        17.     The Corporate Defendant knew and/or showed reckless disregard of the provisions

 of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

 similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

 situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

 and those similarly situated are entitled to recover double damages. The Corporate Defendant

 never posted any notice, as required by Federal Law, to inform employees of their federal rights

 to overtime and minimum wage payments.

        18.     The Corporate Defendant willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains owing

 Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

        19.     Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.




                                      www.saenzanderson.com
                                                                                                   5
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 6 of 8



                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

                Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                       BENCH TRIAL DEMAND

          Plaintiff and those similarly situated demand trial by a Judge of all issues so triable as of

 right.

                        COUNT II: WAGE AND HOUR VIOLATION BY
                    CARMEN ROLDAN and CELESTINO ROLDAN (OVERTIME)

          20.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

 above as if set out in full herein.

          21.      At the times mentioned, the Individual Defendants were, and are now, the Owners

 and/or Officers of the Corporate Defendant. The Individual Defendants were employers of Plaintiff

 and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

 in that these defendants acted directly or indirectly in the interests of the Corporate Defendant in

 relation to the employees of the Corporate Defendant, including Plaintiff and others similarly




                                         www.saenzanderson.com
                                                                                                      6
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 7 of 8



 situated. The Individual Defendants had operational control of the Corporate Defendant, were

 involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with his work

 schedule, and are jointly liable for Plaintiff’s damages.

        22.      The Individual Defendants are and were at all times relevant persons in control of

 the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate

 (or not to compensate) its employees in accordance with the Act.

        23.      The Individual Defendants willfully and intentionally caused Plaintiff not to receive

 overtime compensation as required by the laws of the United States as set forth above and remain

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

        24.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

        A. Enter judgment for Plaintiff and others similarly situated and against the Individual

              Defendants on the basis of the Defendants’ willful violations of the Fair Labor

              Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

              overtime compensation for hours worked in excess of forty weekly; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just.




                                      www.saenzanderson.com
                                                                                                    7
Case 1:20-cv-23130-CMA Document 1 Entered on FLSD Docket 07/29/2020 Page 8 of 8



                                     BENCH TRIAL DEMAND

          Plaintiff and those similarly situated demand trial by a Judge of all issues so triable as of

 right.

 Dated: July 28, 2020.

                                                        Respectfully submitted,

                                                        By:__/s/ Tanesha Blye
                                                        Tanesha Blye, Esquire
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com

                                                        Aron Smukler, Esquire
                                                        Fla. Bar No.: 297779
                                                        Email: asmukler@saenzanderson.com

                                                        Yadhira Ramirez-Toro, Esquire
                                                        Fla. Bar No.: 120506
                                                        Email: yramirez@saenzanderson.com

                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                       www.saenzanderson.com
                                                                                                     8
